Citation Nr: 0914941	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  02-17 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial increased rating of 70 percent for 
post-traumatic stress disorder (PTSD) with major depression; 
for the period prior to October 6, 2008.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  In an October 2006 decision, the Board denied the 
Veteran's claim for an increased rating for the PTSD.  
Subsequently, the Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claim (Court).  In 
December 2007, the Court granted the parties' joint motion to 
vacate the October 2006 decision and remanded that matter for 
further development.  Following the Court's order, in a June 
2008 decision, the Board remanded the issue on appeal for 
further development of the record.  

All of the above development was on the issue of entitlement 
to an increased initial rating in excess of 50 percent for 
PTSD with depression.  After the June 2008 remand, a 70 
percent rating was assigned, effective October 6, 2008.  This 
was said to be the date that the evidence first showed the 
criteria for assignment of the higher rating.  In a November 
2008 statement to the VA, appellant's attorney indicated 
satisfaction with the 70 percent rating, but disagreed with 
the effective date.  That has given rise to this appeal.


FINDINGS OF FACT

1.  From November 14, 2001 to December 5, 2004, the Veteran's 
service-connected PTSD symptoms are shown to be moderate in 
nature and appropriately contemplated by the 50 percent 
evaluation.  Occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships is not demonstrated.

2.  Beginning on December 6, 2004, the Veteran's service-
connected PTSD symptoms are shown to be severe in nature and 
more nearly approximated by occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships.  Total 
occupational and social impairment is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 50 percent for the service-connected PTSD for 
the period from November 14, 2001 to December 5, 2004 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
Diagnostic Code 9411 (2008).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for the assignment of an evaluation of 70 
percent, but no higher, for the service-connected PTSD for 
the period from December 6, 2004 to October 6, 2008 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
appeal, most recently in a January 2009 Supplemental 
Statement of the Case.    

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the VCAA letters, the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in existing evaluation, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening of the 
disability had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected; whereas an initial claim for compensation focuses 
on substantiating a claim of service connection by finding 
evidence of an in-service incident, a current disability and 
a nexus between the two.  Thus, the heightened duties of 
notification as outlined in Vazquez-Flores are not required 
when the appeal concerns the propriety of an initial 
evaluation.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).


II.  Effective date of increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, a 50 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 


A.	Facts

In the initially appealed rating decision, the RO allowed 
service connection for PTSD and assigned a 30 percent rating 
effective November 14, 2001, the date of claim.  In an April 
2006 rating decision, the RO increased the Veteran's rating 
for his service-connected PTSD to 50 percent effective 
November 14, 2001. In an October 2008 rating decision, the RO 
increased the Veteran's rating for his service-connected PTSD 
to 70 percent effective October 6, 2008.  Since these 
increases during the appeal did not constitute a full grant 
of the benefit sought, the Veteran's claim for an increased 
evaluation for the service-connected PTSD remains on appeal.  
See AB v. Brown, 6 Vet.App. 35, 39 (1993).  This is not true 
for a rating in excess of 70 percent however as the 
appellant's attorney has indicated agreement with the 70 
percent rating and challenges now only the effective date.

The record is replete with post service VA and Veteran Center 
treatment records documenting the treatment the Veteran 
received for his PTSD.  A November 2001 private treatment 
record reported the Veteran was having difficulty sleeping 
and being around groups of people.  He was also having 
flashbacks from his military service.  The doctor indicated 
the Veteran may be suffering from delayed onset PTSD.

During an April 2002 VA examination, the Veteran reported his 
military history.  His military specialty was helicopter gun 
ship.  He flew many missions, one involved providing gun 
cover for other air crafts that were spraying Agent Orange.  
He was involved in a number of aircraft crashes where he 
suffered minor injuries, scratches and bruises.

From time to time after service he experienced some 
hyperarousal or exaggerated startle response and intrusive 
recollections of nightmares, but they were very infrequent.  
He had a solid work history, working for "BJNE" for over 23 
years.  He later became a project manager for a computer 
company and worked there eight years before being laid off.

Since "9/11" he has experienced anxiety, re-enactment of 
traumatic events in Vietnam and he has become more anxious.  
He avoids situations or people that may arouse his 
recollections.  He had sporadic nightmares.  He had no 
history of substance abuse; however, he has smoked cigarettes 
for 20 years.  There was no other history of psychiatric 
treatment or history of hospitalization for suicidality.  He 
had not lost time from work due to his psychiatric disorder.  
He was prescribed Ambien for his psychiatric symptoms.

Objectively, he was alert, appropriately dressed with 
adequate grooming and good eye contact.  His speech was 
clear, productive and goal-directed.  There was no 
abnormality of movements.  His mood was mildly depressed.  
His affect was appropriate to thought content with no 
obsessive, compulsive or phobic phenomena.  There was no 
psychosis, delusions or hallucinations.  Cognitive functions 
were within normal limits, including concentration and 
attention.  Insight and judgment were well preserved.

He was diagnosed with mild chronic PTSD, delayed onset, with 
depressive features.  He was assigned a Global Assessment of 
Functioning (GAF) score of 69. In this regard, GAF scores 
that range from 61 to 70 are assigned for PTSD with some mild 
symptoms or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well, having 
some meaningful interpersonal relationships.

An April 2003 letter from the Veteran's psychologist at the 
Veterans Center summarized the history of treatment the 
veteran received.  The Veteran attended weekly group sessions 
and relied on this treatment to help moderate his social 
isolation behavior (PTSD avoidance symptoms).  The 
psychologist noted the Veteran's willingness to be supportive 
and active in the group; however, this increased social 
interaction had not extended to relationships outside of the 
group or other non-Vietnam veterans.  The Veteran continued 
to exhibit symptoms such as hyper-vigilance, irritability, 
sleeping difficulties (particularly when exposed to triggers 
that remind him of traumatic combat experiences) and 
heightened anxiety.

The psychologist noted that the Veteran struggled to make the 
best use of his treatment opportunities in order to function 
effectively on his job.  The Veteran found it hard to 
dramatically expand his social supports outside of the 
psychotherapy group he attended at the Veterans Center.  The 
psychologist highlighted the Veteran's struggles to function 
at work and in other social spheres with family and friends.  
The psychologist concluded that the "significant" disabling 
affects of the Veteran's PTSD merit close attention as they 
"significantly and seriously interfere with his functioning 
on the job and in other social interactions with family and 
acquaintances."   

In June 2003, the Veteran received another VA examination to 
determine the current severity of his PTSD.  He reported 
experiencing "panic attacks" symptoms when he experienced 
difficulties at work.  He could not determine the exact 
frequency of these symptoms but suggested they occurred 3-4 
times per month.  He reported difficulty with retention of 
long-term memory of tasks that he used in his work.  
Previously learned complex tasks were now more difficult to 
remember.  He had no difficulty with abstract thinking, 
understanding complex commands, or reliably completing work; 
however, he did experience more difficulty executing the 
tasks due to the need to reference materials to complete 
tasks.  He was motivated to perform his job well; however, he 
had difficulty being in crowds and avoided going to places 
where lots of people would be.  He was more comfortable in an 
environment where there was not much interpersonal 
interaction.  He frequently experienced difficulty sleeping 
and had dreams mostly about his work or his mother.

Objectively, he was dressed in business attire with good 
grooming and hygiene.  He maintained good eye contact 
throughout.  There were no obvious abnormal movements and his 
speech was normal.  His mood was dysthymic and his affect was 
flat.  Thought processes were goal-directed and thought 
content contained preoccupation with reported memory 
difficulties.  Insight and judgment were good and there was 
no evidence to suggest a formal thought disorder, suicidal 
ideation or homicidal ideation.

The examiner noted that the Veteran did not report intrusive, 
avoidant and physiological PTSD symptoms that most veterans 
report.  The Veteran reported that group therapy was helpful 
but he did not always disclose certain issues.  He thought 
about flying and his experiences in Vietnam but was unable to 
report how frequently he had those memories.

During a December 6, 2004 VA examination, the Veteran 
reported worsening PTSD symptoms.  The Veteran reported a 
"checkered work history" noting that since 1995 he had 
changed jobs every two years.  In his current job he 
coordinated schedules through the internet, which provided a 
rather sheltered environment where he did not have to relate 
much to others.  The Veteran continued to manifest many PTSD 
symptoms with increased frequency since 9/11.  Flashbacks 
were unusual (once or twice every two months) but the daily 
symptomatology was mostly in the area of recurrent dreams and 
intrusive recollections of events.

He had persistent symptoms of increased arousal with 
irritability, exaggerated startle response and avoidance of 
the stimuli associated with trauma.  The Veteran could not 
watch the news related to the current war situation.  He 
preferred to stay by himself.  Recently his medication dosage 
had been increased; however, despite treatment and increased 
medication dosage, his symptoms persisted.

His social functioning was depleted and he was rather 
socially isolated.  There were no though process or 
communication impairments detected.  He had multiple mental 
impairments, including major depression superimposed on his 
PTSD.  The Veteran was able to care for himself and his 
relatives and family.  He was punctual when going to work and 
had not lost time for any reason.

Objectively, he was alert and made good eye contact.  His 
behavior was appropriate and he was appropriately dressed 
with adequate grooming and good personal hygiene.  Speech was 
spontaneous and normal.  There was no evidence of delusions 
or hallucinations.  He had no detected obsessive or 
ritualistic behavior.  His mood was moderately anxious and 
depressed.  His affect was constricted but appropriate to 
thought content and mood.  Thought content was devoid of 
suicidal or homicidal ideations, intentions or plans.  There 
was no evidence of disorganized thought processes.  He was 
logical, coherent and goal oriented.  No cognition or memory 
deficits were noted.  Concentration and attention were 
moderately impaired.  Insight and judgment were well 
preserved.

The Veteran was diagnosed with "severe" PTSD and major 
depression linked to the PTSD.  He was assigned a GAF score 
of 55, representing PTSD with moderate symptoms.

The examiner concluded that the Veteran's allegations of 
worsening PTSD symptoms related to his PTSD were credible.  
The examiner noted the Veteran's prescribed medications had 
been switched and increased because of the Veteran's 
nightmares, isolative behavior and hyperarousal symptoms.  
The examiner explained that the Veteran had presented 
credible documentation as well as allegations of experiencing 
a decompensation and worsening of the PTSD symptomatology.  
The Veteran remained anxious and depressed despite 
psychosocial support and medication.

During an October 2008 VA examination, the Veteran reported 
that his PTSD symptoms had gotten worse (in frequency and 
severity of symptoms) since his last examination.  He 
continued to experience irritability, poor sleep, social 
isolation and poor interpersonal relationships with coworkers 
and supervisors.  He had persistent symptoms of increased 
arousal and intrusive recollections of events.  The frequency 
of his symptoms was daily and the severity was high.

The Veteran continued to attend therapy every six months and 
the reported effect of the therapy was "meager."  The 
Veteran had experienced many difficulties at work as a result 
of his PTSD.  In the last year he had changed jobs about 
every two years.  He could not keep up with tasks and would 
become irritable and unable to express his thoughts and 
feelings well with supervisors and coworkers.  Presently he 
worked at a computer software company reviewing resumes and 
he was concerned about losing his job.  He had serious 
difficulties adjusting to work because of his PTSD.

Since his last examination, his social functioning had 
deteriorated.  He did not have any thought process or 
communication impairment described or documented.  He lost at 
least two days in a month because of PTSD.  His work had 
become irregular.  His pace, concentration and attention were 
compromised and interfered with his work patterns.  His 
activities of daily living continued to be unaffected by his 
PTSD.  He had multiple mental disorders superimposed onto his 
PTSD, including major depression (moderate severity).  He had 
experienced feelings of helplessness, hopelessness and 
depressed mood.  There was no suicidality.

Objectively, he was alert, casually dressed, appropriately 
groomed with good hygiene.  Posture and psychomotor movements 
were normal.  Speech was spontaneous and normal.  There were 
no hallucinations, delusions, phobic or ritualistic behaviors 
detected.  His mood was reported as depressed and anxious and 
assessed to be of moderate severity.  His affect was 
appropriate to thought content and mood and his thought 
content was devoid of suicidal or homicidal ideations, 
intentions or plans.  Thought processes were logical, 
coherent and goal oriented.  His cognitive functions were 
considered moderately impaired in concentration and 
attention.  There were no deficits of cognition or memory.  
Insight and judgment were adequate.

His diagnosed PTSD with major depression was confirmed.  He 
was assigned a GAF score of 47 for the PTSD and 57 for the 
major depression.  The examiner concluded that review of the 
claims file indicated the Veteran's PTSD had gotten worse.  
The examiner explained that the major depression overlapped 
the PTSD and further hindered the Veteran's functional 
capacity.  The examiner concluded that because of the PTSD, 
the Veteran had deficiencies in most areas interfering with 
routine, mood, thinking, and inability to maintain stable 
relationships.  

B.	November 14, 2001 to December 5, 2004

After a full review of the record, including the medical 
evidence and statements submitted by and on behalf of the 
Veteran, the Board finds that the evidence does not support 
the assignment of a rating higher than the currently assigned 
50 percent evaluation for the period from November 14, 2001 
to December 5, 2004.  In reaching this conclusion, the Board 
is aware that certain VA records, most notably the April 2002 
VA examination (mild chronic PTSD, GAF score of 69 which 
represents some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well), indicate the Veteran's PTSD is of a lesser 
degree of severity.  While other records, notably the April 
2003 letter from the Veteran's Veterans Center psychologist 
(significant disabling affects of his PTSD significantly and 
seriously interfere with his functioning on the job and in 
other social interactions with family and acquaintances), 
indicate the Veteran's PTSD is of a greater degree of 
severity.  However, given the entire medical record in 
concert for this time period,   it is concluded that the 
Veteran's PTSD symptoms are of a moderate degree of severity, 
adequately contemplated by the already assigned 50 percent 
evaluation.  38 C.F.R. § 4.130 DC 9411.  

The Veteran does not warrant a higher evaluation because the 
medical evidence of record for this time period does not show 
occupational and social impairment with deficiencies in most 
areas and inability to establish and maintain effective 
relationships.   To that end, the Board notes that in the 
June 2003 VA examination the examiner noted that the Veteran 
did not report intrusive, avoidant and physiological PTSD 
symptoms that most veterans report.  Therefore, a higher 
rating is not warranted for this time period and the 
Veteran's claim for increase in this regard must be denied.

C.	Period from December 6, 2004 to October 6, 2008

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that for the period of time from December 6, 
2004 to October 6, 2008, the Veteran's service-connected PTSD 
is shown to be essentially productive of occupational and 
social impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships.  
In this regard, the Board notes the December 6, 2004 VA 
examination in which the examiner, after review of the claims 
file and objective examination findings, diagnosed the 
Veteran with "severe" PTSD and major depression linked to 
the PTSD.  The examiner concluded that the Veteran's 
allegations of worsening PTSD symptoms were credible.  The 
examiner noted the Veteran's prescribed medications had been 
switched and increased because of his worsening PTSD 
symptomatology.  The Veteran remained anxious and depressed 
despite psychosocial support and medication.  

The Board is aware that the Veteran was assigned a GAF score 
of 55.  GAF scores that range from 51 to 60 are assigned for 
PTSD with moderate symptoms.  A disability evaluation shall 
be assigned based on all the evidence of record that bears on 
occupation and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination, or solely on the basis of social 
impairment.  See 38 C.F.R. §§ 4.126 (2005).  Although the 
Veteran's GAF score must be considered, it is not dispositive 
in the evaluation of the service-connected PTSD.  Here the 
examiner found the Veteran's PTSD to be severe.  For these 
reasons, a 70 percent evaluation is warranted for the period 
from December 6, 2004 to October 6, 2008.  38 C.F.R. § 4.130 
DC 9411.

As total occupational and social impairment is not 
demonstrated during this time period or thereafter, a higher 
rating is not warranted.  To that end, the Board notes that 
in the October 2008 VA examination the findings confirmed 
that the Veteran's PTSD symptoms were of a severe degree of 
severity.  To that end, in the October 2008 VA examination, 
the Veteran was assigned GAF scores of 47 related to his 
PTSD.  GAF scores that range from 41 to 50 are assigned for 
PTSD with serious symptoms.  As noted, the Veteran's GAF 
score must certainly be considered in the evaluation of the 
service-connected PTSD.  Therefore, an evaluation in excess 
of 70 percent is not warranted. 

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).






	(CONTINUED ON NEXT PAGE)




ORDER

An increased evaluation in excess of 50 percent for the 
service- PTSD with major depression; for the period from  
November 14, 2001 to December 5, 2004 is denied.

An increased evaluation of 70 percent, but not higher, for 
the service-connected PTSD with major depression; for the 
period from December 6, 2004 to October 6, 2008 is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


